*41OPINION OF THE COURT
Per Curiam.
Final judgment entered May 10, 2004 affirmed, without costs.
The trial evidence shows, and it is not seriously disputed, that tenant rented a portion of the stabilized apartment to a series of guests or “roommates”; that tenant charged each of the roommates nearly double the monthly stabilized rent, collecting what the trial court aptly described as a “lucrative windfall”; and that tenant herself described the apartment, in both an Internet listing for “Affordable Hotels” and on her business card, as the “Chez Sylvie Bed and Breakfast.” On these facts, the trial court correctly concluded that the tenant’s commercial exploitation of her stabilized apartment required eviction pursuant to Rent Stabilization Code (9 NYCRR) § 2525.7 (see Ram 1 LLC v Mazzola, 2001 NY Slip Op 50073[U] [2001], lv denied 2002 NY App Div LEXIS 6531; see also BLF Realty Holding Corp. v Kasher, 299 AD2d 87 [2002], lv dismissed 100 NY2d 535 [2003] ; compare 54 Greene St. Realty Corp. v Shook, 8 AD3d 168 [2004]).
Suarez, EJ., Davis and Schoenfeld, JJ., concur.